()RONAL                                              10/22/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 20-0417


                                       OP 20-0417


 WATCHTOWER BIBLE AND TRACT SOCIETY
 OF NEW YORK,INC., CHRISTIAN
 CONGREGATION OF JEHOVAH'S WITNESSES,
 and THOMPSON FALLS CONGREGATION OF
 JEHOVAH'S WITNESSES,                                                     OCT 2 1 2020
                                                                        Bovven Greenwood
                                                                               Suprema Court
                                                                      Clerk of
            Petitioners,                                                 State of Montana


                                                                    ORDER
      v.

MONTANA TWENTIETH JUDICIAL DISTRICT
COURT,SANDERS COUNTY,and THE
HONORABLE ELIZABETH A. BEST,
PRESIDING JUDGE,

            Respondents.



      This case is up before the Court on a petition for writ of supervisory control.
      IT IS ORDERED that the Honorable Shane A Vannatta, District Judge, will sit on
the case in place ofJustice Laurie McKinnon, who has recused herself.
      The Clerk of this Court shall give notice of this Order to all counsel of record and
to the Honorable Shane A. Vannatta.
                      .44
       DATED this Z14—day of October, 2020.
                                                For the Court,



                                                B/Zt';'     d 4
                                                    Justice